Citation Nr: 0900752	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that denied service connection for a lung condition 
due to Agent Orange exposure and for a skin condition of the 
hands, legs and back due to Agent Orange exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking service connection for a lung disorder 
and a skin disorder both claimed as due to exposure to Agent 
Orange.  Further development is needed prior to appellate 
review.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  According to the 
veteran's DD Form 214, he served in Vietnam from February 
1969 to February 1970, which is during the Vietnam era.  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).  Further, the Secretary of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a list of specified conditions and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See, e.g., 
Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-
243 (1999); 61 Fed. Reg. 57,586-589 (1996).  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran stated that he had an Agent Orange examination 
and the record indicates that the veteran was seen at a VA 
Environment/Agent Orange Clinic in Salt Lake City, Utah in 
April 2005.  As a report of that Agent Orange examination is 
not contained in the claims file, a remand is necessary to 
secure that medical evidence.  

Private medical records show that in January 1985 the veteran 
was hospitalized following a bronchoscopy and transbronchial 
biopsy secondary to which he developed a pneumothorax.  An 
open lung biopsy performed under general anesthesia yielded a 
diagnosis of pulmonary alveolar proteinosis.  An April 2005 
VA x-ray of the veteran's lungs to rule out lung cancer noted 
post surgical changes consistent with partial right lung 
resection, left pleural effusion or pleural thickening and no 
focal nodular parenchymal opacities or consolidative 
parenchymal opacities.  

The record of a September 2005 primary care telephone call 
indicates the veteran stated that at the Agent Orange 
examination a doctor told him that a rash on his leg and 
lumps on his hands could be related to exposure to Agent 
Orange.  The doctor had advised the veteran to file a claim 
for benefits.  VA outpatient treatment records show treatment 
for a skin disorder.  Given the preceding evidence, it 
appears that a VA examination for the purpose of a nexus 
opinion is necessary.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Secure the report of the veteran's VA 
Agent Orange examination in April 2005 and 
attach it to the claims file. 

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of a claimed skin 
condition to the legs, hands and back.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should provide an 
opinion as to whether any current skin 
disorder is at least as likely as not 
(i.e., 50 percent or greater probability) 
related to (a) service or an incident of 
service; or (b) to herbicide exposure.  A 
rationale should be provided for all 
opinions offered.

3.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and etiology of a claimed lung 
disorder.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
whether any current lung disorder is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to (a) 
service or an incident of service; or (b) 
to herbicide exposure.  A rationale should 
be provided for all opinions offered.

4.  Then readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

